EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek Bayles on 6/16/2022.
The application has been amended as follows: 
                 1) Amend Claims 1, 4, 7-9, 24-26, 29-38, 40-42, 56-57.
                 2) Canceled Claims 3 and 28.

(Currently Amended) An augmented reality display system comprising:
a first eyepiece waveguide comprising a first optically transmissive substrate;
a first input coupling grating (ICG) region formed on or in the first eyepiece waveguide, the first ICG region being configured to receive a set of input beams of light corresponding to an input image having a corresponding field of view, and to couple a first subset of the input beams into the substrate as a first set of guided beams, the first subset of the input beams corresponding to a first sub-portion of the field of view of the input image;
a second eyepiece waveguide comprising a second optically transmissive substrate; [[and]]
a second input coupling grating (ICG) region formed on or in the second eyepiece waveguide, the second ICG region being configured to receive at least a second subset of the input beams of light corresponding to the input image, and to couple the second subset of input beams into the substrate as a second set of guided beams, the second subset of the input beams corresponding to a second sub-portion of the field of view of the input image; 
a third eyepiece waveguide comprising a third optically transmissive substrate; and
a third input coupling grating (ICG) region formed on or in the third eyepiece waveguide, the third ICG region being configured to receive at least a third subset of the input beams of light corresponding to the input image, and to couple the third subset of input beams into the substrate as a third set of guided beams, the third subset of the input beams corresponding to a third sub-portion of the field of view of the input image,
wherein the first, [[and]] second, and third sub-portions of the field of view are at least partially different but together include the complete field of view of the input image.



              3.  (Canceled).
4.      (Currently Amended) The augmented reality display system of Claim [[3]] 1, wherein: 
the first ICG region comprises periodic diffractive features with a first spatial period, 
the second ICG region comprises periodic diffractive features with a second spatial period, 
the third ICG region comprises periodic diffractive features with a third spatial period, 
the first spatial period is smaller than the second spatial period, and
the second spatial period is smaller than the third spatial period.

7. (Currently Amended) The augmented reality display system of Claim [[3]] 1, wherein: 
the first and second sub-portions of the field of view partially overlap, and
the second and third sub-portions of the field of view partially overlap.

8. (Currently Amended) The augmented reality display system of Claim [[3]] 1, wherein the first, second, and third ICG regions are laterally aligned. 

9. (Currently Amended) The augmented reality display system of Claim [[3]] 1, wherein: 
the first, second, and third ICG regions are configured to receive input beams of light corresponding to a plurality of color components of the input image, 
the first ICG region is configured to couple first subsets of the input beams for two or more of the color components into the first substrate as first sets of guided beams, the first subsets of the input beams corresponding to first sub-portions of the field of view of the color components of the input image,
the second ICG region is configured to couple second subsets of the input beams for two or more of the color components into the second substrate, the second subsets of the input beams corresponding to second sub-portions of the field of view of the color components of the input image, 
the third ICG region is configured to couple third subsets of the input beams for two or more of the color components into the third substrate, the third subsets of the input beams corresponding to third sub-portions of the field of view of the color components of the input image, and 
the first, second, and third sub-portions of the field of view of the respective color components of the input image are at least partially different but together include the complete field of view of the color components of the input image.

24. (Currently Amended) An [[The]] augmented reality display system 
a first eyepiece waveguide comprising a first optically transmissive substrate;
a first input coupling grating (ICG) region formed on or in the first eyepiece waveguide, the first ICG region being configured to receive a set of input beams of light corresponding to an input image having a corresponding field of view, and to couple a first subset of the input beams into the substrate as a first set of guided beams, the first subset of the input beams corresponding to a first sub-portion of the field of view of the input image;
a first orthogonal pupil expander (OPE) region, or a first multi-directional pupil expander (MPE) region, or a first combined pupil expander-extractor (CPE) region formed on or in the first eyepiece waveguide, the first OPE, MPE, or CPE region being configured to receive the first set of guided beams and to replicate them over a spatially-distributed portion of the first eyepiece waveguide; 
a second eyepiece waveguide comprising a second optically transmissive substrate; 
a second input coupling grating (ICG) region formed on or in the second eyepiece waveguide, the second ICG region being configured to receive at least a second subset of the input beams of light corresponding to the input image, and to couple the second subset of input beams into the substrate as a second set of guided beams, the second subset of the input beams corresponding to a second sub-portion of the field of view of the input image; and
a second OPE region, or a second MPE region, or a second CPE region formed on or in the second eyepiece waveguide, the second OPE, MPE, or CPE region being configured to receive the second set of guided beams and to replicate them over a spatially-distributed portion of the second eyepiece waveguide,
wherein the first and second sub-portions of the field of view are at least partially different but together include the complete field of view of the input image.

25. (Currently Amended) The augmented reality display system of Claim [[1]] 24, further comprising:
a first output coupling grating region formed on or in the first eyepiece waveguide, the first output coupling grating region being configured to output the first set of guided beams from the first eyepiece waveguide as a first set of output beams; and
a second output coupling grating region formed on or in the second eyepiece waveguide, the second output coupling grating region being configured to output the second set of guided beams from the second eyepiece waveguide as a second set of output beams, 
wherein the first and second set of output beams together include the complete field of view of the input image.

26. (Currently Amended) An augmented reality display system comprising:
a first eyepiece waveguide comprising a first optically transmissive substrate;
a first input coupling grating (ICG) region formed on or in the first eyepiece waveguide, the first ICG region being configured to receive a set of input beams of light, the set of input beams being associated with a set of k-vectors in k-space corresponding to an input image, and to translate the set of k-vectors to a location in k-space such that a first subset of the k-vectors lies inside a first k-space annulus associated with the first eyepiece waveguide, the first k-space annulus corresponding to a region in k-space associated with guided propagation in the first eyepiece waveguide;
a second eyepiece waveguide comprising a second optically transmissive substrate; [[and]]
a second input coupling grating (ICG) region formed on or in the second eyepiece waveguide, the second ICG region being configured to receive at least a portion of the set of input beams of light, and to translate the set of k-vectors to a location in k-space such that a second subset of the k-vectors lies inside a second k-space annulus associated with the second eyepiece waveguide, the second k-space annulus corresponding to a region in k-space associated with guided propagation in the second eyepiece waveguide; 
a third eyepiece waveguide comprising a third optically transmissive substrate; and
a third input coupling grating (ICG) region formed on or in the third eyepiece waveguide, the third ICG region being configured to receive at least a portion of the set of input beams of light, and to translate the set of k-vectors to a location in k-space such that a third subset of the k-vectors lies inside a third k-space annulus associated with the third eyepiece waveguide, the third k-space annulus corresponding to a region in k-space associated with guided propagation in the third eyepiece waveguide;
wherein the first, [[and]] second, and third subsets of the k-vectors are at least partially different but together include the complete set of k-vectors corresponding to the input image.
 
            28.  (Canceled).

29. (Currently Amended) The augmented reality display system of Claim [[28]] 26, wherein the display system satisfies the equation             
                
                    
                        
                            
                                λ
                            
                            
                                B
                                l
                                u
                                e
                            
                        
                    
                    
                        
                            
                                Λ
                            
                            
                                2
                            
                        
                    
                
                +
                
                    
                        
                            
                                k
                            
                            
                                F
                                o
                                V
                            
                        
                    
                    
                        2
                    
                
                <
                n
            
         , where n is a refractive index of the first, second, and third eyepiece waveguides,             
                
                    
                        λ
                    
                    
                        B
                        l
                        u
                        e
                    
                
            
         is a center wavelength of blue input light,             
                
                    
                        Λ
                    
                    
                        2
                    
                
            
         is a period of the second ICG region, and             
                
                    
                        k
                    
                    
                        F
                        o
                        V
                    
                
            
         is a k-space dimension of the input image in a direction of an ICG vector.

     30. (Currently Amended) The augmented reality display system of Claim [[28]] 26, wherein the display system satisfies the equation             
                n
                -
                
                    
                        
                            
                                λ
                            
                            
                                G
                                r
                                e
                                e
                                n
                            
                        
                    
                    
                        
                            
                                Λ
                            
                            
                                1
                            
                        
                    
                
                >
                1
                -
                
                    
                        
                            
                                λ
                            
                            
                                G
                                r
                                e
                                e
                                n
                            
                        
                    
                    
                        
                            
                                Λ
                            
                            
                                2
                            
                        
                    
                
            
        , where n is a refractive index of the first, second, and third eyepiece waveguides,             
                
                    
                        λ
                    
                    
                        G
                        r
                        e
                        e
                        n
                    
                
            
         is a center wavelength of green input light,             
                
                    
                        Λ
                    
                    
                        1
                    
                
            
         is a period of the first ICG region, and             
                
                    
                        Λ
                    
                    
                        2
                    
                
            
         is a period of the second ICG region.

31. (Currently Amended) The augmented reality display system of Claim [[28]] 26, wherein the display system satisfies the equation             
                n
                -
                
                    
                        
                            
                                λ
                            
                            
                                R
                                e
                                d
                            
                        
                    
                    
                        
                            
                                Λ
                            
                            
                                1
                            
                        
                    
                
                >
                1
                -
                
                    
                        
                            
                                λ
                            
                            
                                R
                                e
                                d
                            
                        
                    
                    
                        
                            
                                Λ
                            
                            
                                2
                            
                        
                    
                
            
         , where n is a refractive index of the first, second, and third eyepiece waveguides,             
                
                    
                        λ
                    
                    
                        R
                        e
                        d
                    
                
            
         is a center wavelength of red input light,             
                
                    
                        Λ
                    
                    
                        1
                    
                
            
         is a period of the first ICG region, and             
                
                    
                        Λ
                    
                    
                        2
                    
                
            
         is a period of the second ICG region.

32. (Currently Amended) The augmented reality display system of Claim [[28]] 26, wherein the display system satisfies the equation             
                
                    
                        Λ
                    
                    
                        1
                    
                
                <
                
                    
                        
                            
                                λ
                            
                            
                                B
                                l
                                u
                                e
                            
                        
                    
                    
                        1
                        +
                        
                            
                                
                                    
                                        k
                                    
                                    
                                        F
                                        o
                                        V
                                    
                                
                            
                            
                                2
                            
                        
                    
                
            
         , where n is a refractive index of the first, second, and third eyepiece waveguides,             
                
                    
                        λ
                    
                    
                        B
                        l
                        u
                        e
                    
                
            
         is a center wavelength of blue input light,             
                
                    
                        Λ
                    
                    
                        1
                    
                
            
         is a period of the first ICG region, and             
                
                    
                        k
                    
                    
                        F
                        o
                        V
                    
                
            
         is a k-space dimension of the input image in a direction of an ICG vector.

33. (Currently Amended) The augmented reality display system of Claim [[28]] 26, wherein the display system satisfies the equation             
                
                    
                        Λ
                    
                    
                        3
                    
                
                >
                
                    
                        
                            
                                λ
                            
                            
                                R
                                e
                                d
                            
                        
                    
                    
                        n
                        -
                        
                            
                                
                                    
                                        k
                                    
                                    
                                        F
                                        o
                                        V
                                    
                                
                            
                            
                                2
                            
                        
                    
                
            
         , where n is a refractive index of the first, second, and third eyepiece waveguides,             
                
                    
                        λ
                    
                    
                        R
                        e
                        d
                    
                
            
         is a center wavelength of red input light,             
                
                    
                        Λ
                    
                    
                        3
                    
                
            
         is a period of the third ICG region, and             
                
                    
                        k
                    
                    
                        F
                        o
                        V
                    
                
            
         is a k-space dimension of the input image in a direction of an ICG vector.

34. (Currently Amended) The augmented reality display system of Claim [[28]] 26, wherein the display system satisfies the equation             
                
                    
                        2
                        
                            
                                λ
                            
                            
                                B
                                l
                                u
                                e
                            
                        
                    
                    
                        
                            
                                Λ
                            
                            
                                2
                            
                        
                    
                
                -
                
                    
                        
                            
                                k
                            
                            
                                F
                                o
                                V
                            
                        
                    
                    
                        2
                    
                
                >
                n
            
         , where n is a refractive index of the first, second, and third eyepiece waveguides,             
                
                    
                        λ
                    
                    
                        B
                        l
                        u
                        e
                    
                
            
         is a center wavelength of blue input light,             
                
                    
                        Λ
                    
                    
                        2
                    
                
            
         is a period of the second ICG region, and             
                
                    
                        k
                    
                    
                        F
                        o
                        V
                    
                
            
         is a k-space dimension of the input image in a direction of an ICG vector.

35. (Currently Amended) The augmented reality display system of Claim [[28]] 26, wherein the display system satisfies the equation             
                
                    
                        Λ
                    
                    
                        2
                    
                
                >
                
                    
                        
                            
                                λ
                            
                            
                                G
                                r
                                e
                                e
                                n
                            
                        
                    
                    
                        n
                        -
                        
                            
                                
                                    
                                        k
                                    
                                    
                                        F
                                        o
                                        V
                                    
                                
                            
                            
                                2
                            
                        
                    
                
            
         , where n is a refractive index of the first, second, and third eyepiece waveguides,             
                
                    
                        λ
                    
                    
                        G
                        r
                        e
                        e
                        n
                    
                
            
         is a center wavelength of green input light,             
                
                    
                        Λ
                    
                    
                        2
                    
                
            
         is a period of the second ICG region, and             
                
                    
                        k
                    
                    
                        F
                        o
                        V
                    
                
            
         is a k-space dimension of the input image in a direction of an ICG vector.

36. (Currently Amended) The augmented reality display system of Claim [[28]] 26, wherein the display system satisfies the equation             
                
                    
                        
                            
                                λ
                            
                            
                                G
                                r
                                e
                                e
                                n
                            
                        
                    
                    
                        
                            
                                Λ
                            
                            
                                3
                            
                        
                    
                
                -
                1
                >
                
                    
                        
                            
                                λ
                            
                            
                                G
                                r
                                e
                                e
                                n
                            
                        
                    
                    
                        
                            
                                Λ
                            
                            
                                2
                            
                        
                    
                
                -
                n
            
         , where n is a refractive index of the first, second, and third eyepiece waveguides,             
                
                    
                        λ
                    
                    
                        G
                        r
                        e
                        e
                        n
                    
                
            
         is a center wavelength of green input light,             
                
                    
                        Λ
                    
                    
                        2
                    
                
            
         is a period of the second ICG region, and             
                
                    
                        Λ
                    
                    
                        3
                    
                
            
         is a period of the third ICG region.

37. (Currently Amended) The augmented reality display system of Claim [[28]] 26, wherein the display system satisfies the equation             
                
                    
                        2
                        
                            
                                λ
                            
                            
                                G
                                r
                                e
                                e
                                n
                            
                        
                    
                    
                        
                            
                                Λ
                            
                            
                                3
                            
                        
                    
                
                -
                
                    
                        
                            
                                k
                            
                            
                                F
                                o
                                V
                            
                        
                    
                    
                        2
                    
                
                >
                n
            
         , where n is a refractive index of the first, second, and third eyepiece waveguides,             
                
                    
                        λ
                    
                    
                        G
                        r
                        e
                        e
                        n
                    
                
            
         is a center wavelength of green input light,             
                
                    
                        Λ
                    
                    
                        3
                    
                
            
         is a period of the third ICG region, and             
                
                    
                        k
                    
                    
                        F
                        o
                        V
                    
                
            
         is a k-space dimension of the input image in a direction of an ICG vector.

38. (Currently Amended) The augmented reality display system of Claim [[28]] 26, wherein: 
the first ICG region has a first-order grating vector with a first magnitude, 
the second ICG region has a first-order grating vector with a second magnitude, 
the third ICG region has a first-order grating vector with a third magnitude, 
the first magnitude is larger than the second magnitude, and
the second magnitude is larger than the third magnitude.

40. (Currently Amended) The augmented reality display system of Claim [[28]] 26, wherein: 
the first and second subsets of the k-vectors partially overlap, and
the second and third subsets of the k-vectors partially overlap.

41. (Currently Amended) The augmented reality display system of Claim [[28]] 26, wherein the first, second, and third ICG regions are laterally aligned. 

42. (Currently Amended) The augmented reality display system of Claim [[28]] 26, wherein: 
the first, second, and third ICG regions are configured to receive input beams of light for a plurality of color components of the input image, the input beams for each color component being associated with a set of k-vectors in k-space,
the first ICG region is configured to translate the sets of k-vectors to locations in k-space such that first subsets of the k-vectors for two or more of the color components lie inside the first k-space annulus,
the second ICG region is configured to translate the sets of k-vectors to locations in k-space such that second subsets of the k-vectors for two or more of the color components lie inside the second k-space annulus,
the third ICG region is configured to translate the sets of k-vectors to locations in k-space such that third subsets of the k-vectors for two or more of the color components lie inside the third k-space annulus, and
the first, second, and third subsets of the k-vectors for the respective color components of the input image are at least partially different but together include the complete sets of k-vectors for the color components of the input image.

56. (Currently Amended) An [[The]] augmented reality display system 
a first eyepiece waveguide comprising a first optically transmissive substrate;
a first input coupling grating (ICG) region formed on or in the first eyepiece waveguide, the first ICG region being configured to receive a set of input beams of light, the set of input beams being associated with a set of k-vectors in k-space corresponding to an input image, and to translate the set of k-vectors to a location in k-space such that a first subset of the k-vectors lies inside a first k-space annulus associated with the first eyepiece waveguide, the first k-space annulus corresponding to a region in k-space associated with guided propagation in the first eyepiece waveguide;
a first orthogonal pupil expander (OPE) region, or a first multi-directional pupil expander (MPE) region, or a first combined pupil expander-extractor (CPE) region formed on or in the first eyepiece waveguide, the first OPE, MPE, or CPE region being configured to receive beams of light corresponding to the first subset of the k-vectors and to replicate them over a spatially-distributed portion of the first eyepiece waveguide; 
a second eyepiece waveguide comprising a second optically transmissive substrate; 
a second input coupling grating (ICG) region formed on or in the second eyepiece waveguide, the second ICG region being configured to receive at least a portion of the set of input beams of light, and to translate the set of k-vectors to a location in k-space such that a second subset of the k-vectors lies inside a second k-space annulus associated with the second eyepiece waveguide, the second k-space annulus corresponding to a region in k-space associated with guided propagation in the second eyepiece waveguide; and
a second OPE region, or a second MPE region, or a second CPE region formed on or in the second eyepiece waveguide, the second OPE, MPE, or CPE region being configured to receive beams of light corresponding to the second subset of the k-vectors and to replicate them over a spatially-distributed portion of the second eyepiece waveguide, 
wherein the first and second subsets of the k-vectors are at least partially different but together include the complete set of k-vectors corresponding to the input image.

57. (Currently Amended) The augmented reality display system of Claim [[26]] 56, further comprising:
a first output coupling grating region formed on or in the first eyepiece waveguide, the first output coupling grating region being configured to translate the first subset of the k-vectors to a position in the center of the first k-space annulus; and
a second output coupling grating region formed on or in the second eyepiece waveguide, the second output coupling grating region being configured to translate the second subset of the k-vectors to a position in the center of the second k-space annulus, 
wherein the first and second subsets of the k-vectors together include the complete set of k-vectors corresponding to the input image.






DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-27, 29-57 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art cited alone or in combination provides the motivation to teach an augmented reality display system comprising: a first eyepiece waveguide comprising a first optically transmissive substrate; a first input coupling grating (ICG) region formed on or in the first eyepiece waveguide, the first ICG region being configured to receive a set of input beams of light, the set of input beams being associated with a set of k-vectors in k-space corresponding to an input image, and to translate the set of k-vectors to a location in k-space such that a first subset of the k-vectors lies inside a first k-space annulus associated with the first eyepiece waveguide, the first k-space annulus corresponding to a region in k-space associated with guided propagation in the first eyepiece waveguide;
a first orthogonal pupil expander (OPE) region, or a first multi-directional pupil expander (MPE) region, or a first combined pupil expander-extractor (CPE) region formed on or in the first eyepiece waveguide, the first OPE, MPE, or CPE region being configured to receive beams of light corresponding to the first subset of the k-vectors and to replicate them over a spatially-distributed portion of the first eyepiece waveguide; 
a second eyepiece waveguide comprising a second optically transmissive substrate; 
a second input coupling grating (ICG) region formed on or in the second eyepiece waveguide, the second ICG region being configured to receive at least a portion of the set of input beams of light, and to translate the set of k-vectors to a location in k-space such that a second subset of the k-vectors lies inside a second k-space annulus associated with the second eyepiece waveguide, the second k-space annulus corresponding to a region in k-space associated with guided propagation in the second eyepiece waveguide; and
a second OPE region, or a second MPE region, or a second CPE region formed on or in the second eyepiece waveguide, the second OPE, MPE, or CPE region being configured to receive beams of light corresponding to the second subset of the k-vectors and to replicate them over a spatially-distributed portion of the second eyepiece waveguide, 
wherein the first and second subsets of the k-vectors are at least partially different but together include the complete set of k-vectors corresponding to the input image as claimed in Claim 56.

None of the prior art cited alone or in combination provides the motivation to teach                   an augmented reality display system comprising:
a first eyepiece waveguide comprising a first optically transmissive substrate;
a first input coupling grating (ICG) region formed on or in the first eyepiece waveguide, the first ICG region being configured to receive a set of input beams of light corresponding to an input image having a corresponding field of view, and to couple a first subset of the input beams into the substrate as a first set of guided beams, the first subset of the input beams corresponding to a first sub-portion of the field of view of the input image;
a first orthogonal pupil expander (OPE) region, or a first multi-directional pupil expander (MPE) region, or a first combined pupil expander-extractor (CPE) region formed on or in the first eyepiece waveguide, the first OPE, MPE, or CPE region being configured to receive the first set of guided beams and to replicate them over a spatially-distributed portion of the first eyepiece waveguide; 


a second eyepiece waveguide comprising a second optically transmissive substrate; 
a second input coupling grating (ICG) region formed on or in the second eyepiece waveguide, the second ICG region being configured to receive at least a second subset of the input beams of light corresponding to the input image, and to couple the second subset of input beams into the substrate as a second set of guided beams, the second subset of the input beams corresponding to a second sub-portion of the field of view of the input image; and
a second OPE region, or a second MPE region, or a second CPE region formed on or in the second eyepiece waveguide, the second OPE, MPE, or CPE region being configured to receive the second set of guided beams and to replicate them over a spatially-distributed portion of the second eyepiece waveguide,
wherein the first and second sub-portions of the field of view are at least partially different but together include the complete field of view of the input image claimed in Claim 24.

                 Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622